Citation Nr: 0501018	
Decision Date: 01/13/05    Archive Date: 01/19/05	

DOCKET NO.  02-17 924A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for a chronic right hand 
disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1952.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

The Board observes that, at the time of the aforementioned 
rating decision in July 2004, the RO granted service 
connection (and a 10 percent evaluation) for left knee 
dysfunction with degenerative joint disease.  Accordingly, 
that issue, which was formerly on appeal, is no longer before 
the Board.  


FINDING OF FACT

A chronic right hand disability is not shown to have been 
present in service, or for many years thereafter, nor is it 
the result of any incident or incidents of the veteran's 
period of active military service.


CONCLUSION OF LAW

A chronic right hand disorder was not incurred in or 
aggravated by active military service, nor may osteoarthritis 
of the right hand be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5103, 
5103A (West 2002).  The VCAA includes an enhanced duty on the 
part of the VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of the VA with 
respect to the statutory duty to assist claimants in the 
development of their claims.  In August 2001, the VA issued 
regulations to implement the provisions of the VCAA, which 
are now codified at 38 C.F.R. § 3.159 (2003).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran was, in 
fact, provided notice in correspondence of July 2002, one 
month prior to the initial AOJ decision in August of that 
same year.  Specifically, in a letter of July 2002, and in 
subsequent correspondence of February 2004, the veteran was 
provided with the opportunity to submit evidence, notified of 
what evidence was required to substantiate his claim, 
provided notice of who was responsible for securing the 
evidence, and advised to submit any information or evidence 
in his possession.  The veteran was also provided with a 
Statement of the Case in October 2002, as well as a 
Supplemental Statement of the Case in July 2004, which 
apprised him of pertinent regulations and VA actions in his 
case.

In point of fact, the veteran has been provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a Decision Review/Hearing Officer, or before a 
Veterans Law Judge at the RO, or in Washington, D.C.  He has 
been provided with notice of the appropriate laws and 
regulations, and given notice of what evidence he needed to 
submit, as well as what evidence the VA would secure on his 
behalf.  In addition, the veteran has been given ample time 
to respond.

Furthermore, the Board notes that the VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In that regard, the Board notes that the 
evidence includes service medical records, as well as VA and 
private examination reports.  Under the facts of this case, 
"the record has been fully developed" with respect to the 
issue currently on appeal, and "it is difficult to discern 
what additional guidance the VA could have provided to the 
veteran regarding what further evidence he could submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).

All that the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  
Accordingly, the Board concludes that it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has, in effect, been provided, and no 
additional pertinent evidence appears forthcoming.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  The claimant has had 
sufficient notice of the type of information needed to 
support his claims, and of the evidence necessary to complete 
the application.  Accordingly, the duty to assist and notify 
as contemplated by the applicable provisions, including the 
VCAA, has been satisfied with respect to the issue on appeal.

Factual Background

Available service medical records are negative for history, 
complaints or abnormal findings indicative of the presence of 
any disability of the right hand.  At the time of the 
veteran's service separation examination in September 1952, a 
physical evaluation of his upper extremities was within 
normal limits, and no pertinent diagnosis was noted.

In May 2002, the veteran submitted a claim for service 
connection for a chronic disability of the right hand.  At 
that time, the veteran indicated that he would "not be 
submitting any current medical records."

In correspondence of August 2002, the veteran informed the RO 
that he had no private medical records to submit in support 
of his claim.

In correspondence from the National Personnel Records Center 
dated in November 2003, it was noted that the veteran's was a 
"fire-related record," and that his original service medical 
records were "moldy, brittle, and could not be mailed."  
Accordingly, photocopies of the veteran's service medical 
records were being forwarded.

In correspondence of May 2004, the veteran's private 
physician wrote that the veteran suffered from degenerative 
joint disease of his right index finger which was "probably 
due to old war injuries."

Private radiographic studies of the veteran's right hand 
conducted in May 2004 were consistent with osteoarthritis of 
the interphalangeal joints.

In May 2004, a VA general medical examination was 
accomplished.  At the time of examination, the veteran gave a 
history of injury to his right hand while stationed in Japan.  
Reportedly, at that time, the veteran was riding on a troop 
train which derailed, resulting in his putting his right hand 
through a window, injuring a tendon in his index finger.  
According to the veteran, he was treated at a local Air Force 
base, where the tendon in question was repaired.

When further questioned, the veteran complained of ongoing 
problems with pain in his right hand, in addition to 
difficulty writing.  The veteran indicated that, when 
writing, he favored his right hand, though he tended to 
balance any writing implement with his middle, rather than 
his index, finger.  According to the veteran, he was right-
hand dominant, but due to problems with his right hand, he 
performed many activities with his left hand.  When further 
questioned, the veteran stated that, initially, he had very 
little movement in his right index finger.  However, over the 
years, he had "worked on it," and was thus able to gain full 
motion.  The veteran stated that, at times, he experienced 
cramps in his right hand.  Also noted was a very prominent 
third metacarpophalangeal head.  The veteran stated that he 
had "good use" of his right hand for many functions, though 
he experienced ongoing discomfort, particularly in the index 
finger.  Because the veteran had been able to regain full 
motion, his right hand only mildly interfered with his 
occupational activities as a builder.

On physical examination, the veteran's right hand showed a 1 
1/2-inch scar on the medial aspect of the proximal phalanx.  
The metacarpophalangeal joint of the middle finger was 
prominent, and the veteran's hand grasp was full.  Opposition 
of the 1st and 2nd, and of the 1st and 5th fingers, was 
intact.  Radial, ulnar, and medial sensations were within 
normal limits in both hands, and both of the veteran's wrists 
showed normal motion.  The clinical impression was of a 
tendon injury to the right index finger.  

On VA muscle examination in May 2004, the veteran exhibited a 
full strength grip of 5/5 in his right hand.  Opposition of 
the 1st and 2nd, and of the 1st and 5th fingers showed full 
5/5 strength. At the time of examination, the veteran 
exhibited full flexion and extension at the wrist, with full 
strength.  The clinical impression was of an injury to the 
tendon of the right index finger, with preserved strength on 
examination.

On VA orthopedic examination, likewise accomplished in May 
2004, the veteran's history and complaints were recounted.  
When questioned, the veteran stated that he periodically 
experienced cramping in his right hand.  However, strength in 
his right hand was good, with preserved motion at the distal 
interphalangeal, proximal interphalangeal, and 
metacarpophalangeal joints of the index and middle fingers.  
Wrist motion was likewise preserved.  

Oh physical examination, the veteran's right hand exhibited a 
1 1/2- inch scar at the lateral aspect of the index finger in 
the anatomical position with palm up.  There was preserved 
motion of the index finger, with distal interphalangeal 
extension to 0 degrees, flexion to 0 degrees, interphalangeal 
extension to 0 degrees, and flexion to 90 degrees.  
Metacarpophalangeal extension was to 0 degrees, with flexion 
to 90 degrees.  There was prominence of the third 
metacarpophalangeal joint noted on palpation, and strength of 
hand grip was full.  Opposition of the 1st and 2nd, and of 
the 1st and 5th fingers was intact, and there was full motion 
of the wrists.  The pertinent diagnosis was tendon injury to 
the right index finger causing ongoing discomfort.  


Analysis

The veteran in his case seeks service connection for a 
chronic disability of the right hand.  In that regard, 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  Moreover, where a veteran served 
ninety (90) days or more during a period of war, and 
osteoarthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

In the present case, service medical records are negative for 
history, complaints or abnormal findings indicative of the 
presence of any disability of the right hand.  At the time of 
the veteran's service separation examination in September 
1952,  his upper extremities were entirely within normal 
limits, and no pertinent diagnosis was noted.  The earliest 
clinical indication of the presence of a chronic disability 
of the right hand is revealed by VA and private records dated 
in May 2004, more than 50 years following the veteran's 
discharge from service, at which time the presence of 
osteoarthritis and other residuals of a tendon injury to the 
veteran's right index finger were noted.  

The Board acknowledges that, in correspondence of May 2004, 
the veteran's private physician indicated that the veteran 
suffered from degenerative joint disease of the right index 
finger which was "probably due to old war injuries."  
However, as 
noted above, available service records make no mention of any 
such injuries to 
the veteran's right hand.  Nor is there any indication that, 
at the time of the aforementioned statement, the veteran's 
physician had access to his service medical records.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  While in July 
2004, the RO granted service connection for a left knee 
disability with accompanying scar on the basis of a reported 
inservice shrapnel injury due to combat (see 38 U.S.C.A. 
§ 1154(b)), the veteran makes no such contentions regarding 
his right hand.  Rather, the veteran's claim for service 
connection rests upon an alleged injury to the right hand 
sustained in a train derailment in Japan, at which time the 
veteran reportedly thrust his right hand through a window, 
injuring a tendon in his index finger.  To date, there exists 
no evidence that the veteran did, in fact, sustain such an 
injury during his period of active military service.  Absent 
some nexus between the veteran's current right hand 
disability and some incident of service, his claim for 
service connection for that disability must be denied.

In reaching this determination, the Board has taken into 
consideration the veteran's statements to the effect that 
certain of his service medical records contain what appears 
to be an incorrect identification number.  However, following 
a review of those records, it is the opinion of the Board 
that the "errors" in question are no more than typographical 
in nature.  Such service medical records as are currently 
available appear to be the veteran's, and not those of some 
other unrelated individual.  Accordingly, to use such records 
in the adjudication of the veteran's claim is not 
prejudicial.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Service connection for a chronic disorder of the right hand 
is denied. 



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


